                                                              United States Bankruptcy Court
                                                              Western District of New York
In re:                                                                                                                 Case No. 20-10204-CLB
Acme Holdings of N.Y., Inc.                                                                                            Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0209-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Sep 30, 2020                                               Form ID: pdforder                                                         Total Noticed: 11
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 02, 2020:
Recip ID                 Recipient Name and Address
db                     + Acme Holdings of N.Y., Inc., 4120 West Main Street Road, Batavia, NY 14020-1260
pr                     + Michael S. Tomaszewski, 43 Edgewood Drive, Batavia, NY 14020-3906
21784156               + Camillo, David, 494 Reiman St., Buffalo, NY 14212-2279
21784157              #+ Complete Business Solutions Group, c/o Par Funding, Legal Department, 22 N 3rd Street, Philadelphia, PA 19106-2113
21784159               + EB Funding, LLC, c/o Williams, Babbit & Weisman, Inc., 1001 Yamato Road, Suite 302, Boca Raton, FL 33431-4403
21784163                 Kevin Bezon Enterprises, Inc., 4589 Ridge Road, Morton, NY 14508
21784168               + Steuben Trust Company, One Steuben Square, Hornell, NY 14843-1699
21784172               + U.S. Small Business Administration, 50 Beaver St., Albany, NY 12207-1538

TOTAL: 8

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: ustpregion02.bu.ecf@usdoj.gov
                                                                                        Sep 30 2020 18:39:00      Office of the U.S. Trustee, 300 Pearl Street, Suite
                                                                                                                  401, Olympic Towers, Buffalo, NY 14202-2523
21784165               + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Sep 30 2020 18:39:00      NYS Department of Taxation & Finance, Attn: BK
                                                                                                                  Unit, P.O. Box 5300, Albany, NY 12205-0300
21784164               + Email/Text: angela.abreu@northwest.com
                                                                                        Sep 30 2020 18:39:00      Northwest Bank, 100 Liberty Street, P.O. Box 128,
                                                                                                                  Warren, PA 16365-0128

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 02, 2020                                            Signature:           /s/Joseph Speetjens




                Case 1-20-10204-CLB, Doc 80, Filed 10/02/20, Entered 10/03/20 01:27:58,
                            Description: Imaged Certificate of Notice, Page 1 of 4
District/off: 0209-1                                             User: admin                                                            Page 2 of 2
Date Rcvd: Sep 30, 2020                                          Form ID: pdforder                                                    Total Noticed: 11



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 30, 2020 at the address(es) listed
below:
Name                            Email Address
Christopher P. Moen
                                on behalf of Notice of Appearance Creditor NYS Dept of Taxation and Finance christopher.moen@tax.ny.gov

Daniel E. Sarzynski
                                on behalf of Notice of Appearance Creditor Northwest Bank f/k/a Northwest Savings Bank sarzynski@ruppbaase.com
                                hill@ruppbaase.com;greenlief@ruppbaase.com;wisniewski@ruppbaase.com

David H. Ealy
                                on behalf of Debtor Acme Holdings of N.Y. Inc. dealy@trevettcristo.com, rkernan@trevettcristo.com

Joseph W. Allen
                                USTPRegion02.bu.ecf@usdoj.gov Joseph.W.Allen@usdoj.gov

Larry Kerman
                                on behalf of Notice of Appearance Creditor Mary Ann Brownell kermanlarry56@gmail.com tlnelson@blair-roach.com

Larry Kerman
                                on behalf of Notice of Appearance Creditor Gary Brownell kermanlarry56@gmail.com tlnelson@blair-roach.com

Miranda L. Jakubec
                                on behalf of Notice of Appearance Creditor Northwest Bank f/k/a Northwest Savings Bank sharlette@ruppbaase.com
                                greenlief@ruppbaase.com;hill@ruppbaase.com;wisniewski@ruppbaase.com


TOTAL: 7




                Case 1-20-10204-CLB, Doc 80, Filed 10/02/20, Entered 10/03/20 01:27:58,
                            Description: Imaged Certificate of Notice, Page 2 of 4
Case 1-20-10204-CLB, Doc 80, Filed 10/02/20, Entered 10/03/20 01:27:58,
            Description: Imaged Certificate of Notice, Page 3 of 4
Case 1-20-10204-CLB, Doc 80, Filed 10/02/20, Entered 10/03/20 01:27:58,
            Description: Imaged Certificate of Notice, Page 4 of 4
